Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40, 48, and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 40 recites that “the dynamic range luminance mapping function has a slope for a darkest input luminance, wherein the slope is adapted to the white point luminance of the first target display”, and claim 49 recites a similar limitation with the brightest input luminance as an alternative to the darkest input luminance.  Applicant’s 
Claim 48 recites “the curvature quantifies an amount of deviation from a diagonal line”.  Applicant’s remarks do not suggest where support is found for this limitation.  Further, the examiner is unable to find corresponding disclosure, e.g. the terms “curvature”, “quantifies”, “diagonal” do not appear to be used at all.  Although it is briefly mentioned on page 34 that a tone mapping function may have an indication of how large a deviation may be accepted, there is no description of the form of the indication.  Therefore, this claim includes subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 40, 48, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites that “the dynamic range luminance mapping function has a slope for a darkest input luminance, wherein the slope is adapted to the white point luminance of the first target display”, and claim 49 recites a similar limitation with the brightest input luminance as an alternative to the darkest input luminance.  While a mapping function can have a measurable slope at a given input value, a slope “for” an input luminance which is adapted to the white point luminance appears to be distinct from the mapping function, per se, i.e. an input parameter defining the function’s slope at the respective input luminance.  This leaves the claim scope indefinite, i.e. it is not definite whether the claim includes any mapping function adapted to a white point luminance where the slope of the function at the respective input luminance is altered based on the adaptation to the white point luminance, or is more narrow, requiring an input parameter defining the slope of the function at the input luminance, which is then adapted as part of the shape adaptation operation recited in claims 1/26.  
As noted above, the disclosure does not appear to describe the claimed slope, per se, or adaptation thereof, such that for purposes of applying prior art, the broader interpretation will be used, i.e. “luminance mapping function has a slope at [[for]] a darkest input luminance” and “a slope of the luminance mapping function at [[for]] at least one of” the input luminances.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 7, 8, 10, 11, 15, 20, 24, 26-28, 33-36, 39-43, 45, 47, and 49-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2013/0120656 A1 (hereinafter Wilson).
Regarding claim 1, the limitation(s) “An image processing apparatus comprising: a receiver circuit, wherein the receiver circuit is configured to receive an image signal … an output circuit configured to output an output image signal comprising the output 
The limitation “wherein the image signal comprises at least a first encoded image and a first target display reference” is taught by Wilson (paragraph 73, “In some embodiments, characteristics of the video content are explicitly communicated by metadata, either transmitted alongside the video signal or included with the video signal.”  Wilson teaches that the video signal having the video content (i.e. encoded image data) may also include metadata about the video content.)
The limitation “wherein the first target display reference is indicative of a dynamic range of the first target display, wherein the first encoded image is encoded for the first target display” is taught by Wilson (paragraphs 57-59, “One circumstance in which display management unit 10 may be used is the case where video content is to be displayed on a display capable of reproducing colors in a gamut that may be different from that of the video data presented at input 12 and/or having a dynamic range that may be different from that of the video data presented at input 12.  As one example, video data may be received at input 12 in a format that specifies color in a gamut broader than that of a target device such as a display and/or a dynamic range greater than that which the target device is capable of reproducing. FIGS. 2A, 2B and 2C are curves that illustrate three alternative ways to handle the mapping of parameters of a video signal. Such parameters may comprise, for example, parameters such as luminance, contrast, saturation, hue, tone, etc. … Curve 30A of FIG. 2A relates a source range of video parameters (such as, for example, luminance or gamut) in a Note: Wilson and Applicant’s claims use conflicting terminology.  Wilson uses “source” and Applicant’s claims use “target” to refer to the display device/reference for which the received video content was encoded.  Wilson uses “target” and Applicant’s disclosure uses e.g. “display on which the image is rendered” to refer to the display device for which the modified video content is being modified for display on.  As such, the rejection uses source/target to refer to the received video signal content/characteristics, and target/rendered to refer to the output video signal content/characteristics)
The limitation “wherein the first target display reference comprises at least a white point luminance of the first target display, and wherein the white point luminance of the first target display is a maximum achievable brightness of the first target display” is taught by Wilson (paragraphs 58, 73, 75, “As one example, video data may be received at input 12 in a format that specifies color in a gamut broader than that of a target device such as a display and/or a dynamic range greater than that which the target device is capable of reproducing. FIGS. 2A, 2B and 2C are curves that illustrate three alternative ways to handle the mapping of parameters of a video signal. Such parameters may comprise, for example, parameters such as luminance, contrast, saturation, hue, tone, etc.”, “Control block 52 attempts to optimize the translation provided by translation block 50 for the destination of modified video signal 15. To 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wilson’s display management system such that the explicitly communicated luminance range of the source/target display is represented using cd/m^2, alternately known as “nits”, because Wilson indicates that the luminance range of the source/target display may be explicitly communicated, and because Wilson indicates that a maximum luminance value for a display may be represented in cd/m^2, such that one of ordinary skill in the art would 
The limitation “a dynamic range processor circuit configured to generate an output image by applying to the first encoded image a dynamic range luminance mapping function” is taught by Wilson (paragraphs 69, 71, 72, 73, 75, “Mappings between values in an input signal and corresponding values in an output signal may be performed by providing logic circuits and/or programmed processors configured to apply suitable algorithms to determine output values corresponding to input values. The operation of such algorithms may also be controlled by setting parameters.”, “For example, some embodiments may be configured to perform mappings like those illustrated in a selected one of two or more of FIGS. 2A to 2F, or other mappings. In such embodiments, the mapping may be changed in response to factors such as user inputs, changes in ambient conditions, metadata or other control information or the like.  FIG. 3 shows a display management unit 10A having an example architecture. Display management unit 10A comprises a translation block 50 and a control block 52. Translation block 50 operates to generate an output signal 15 at output 14. The manner of performing the conversion (e.g. the choice of F) and the parameters (e.g. values for P1 to PN) are determined by control block 52. Control block 52 may provide control over the operation of translation block 50, for example, by setting values for parameters 54, preparing lookup tables 55 for use by translation block 50, or the like.  Control block 52 attempts to optimize the translation provided by translation block 50 for the destination of modified video signal 15. To achieve this, control block 52 may compare explicitly communicated and/or assumed characteristics of the video content of the input video 
The limitation “a dynamic range luminance mapping function, wherein a shape of the dynamic range luminance mapping function is adapted to the white point luminance of the first target display, wherein the white point luminance of the first target display is received in the image signal” is taught by Wilson (paragraphs 58, 59, 67, 75 “As one example, video data may be received at input 12 in a format that specifies color in a gamut broader than that of a target device such as a display and/or a dynamic range 
Regarding claim 5, the limitation “wherein the image signal comprises a data field, wherein the data field comprises dynamic range transform control data; wherein the dynamic range processor circuit is configured to apply the dynamic range luminance mapping function coordinated with the dynamic range transform control data” is taught by Wilson (paragraphs 73, 76, “Control block 52 attempts to optimize the translation provided by translation block 50 for the destination of modified video signal 15. To 
Regarding claim 7, the limitation “wherein the dynamic range transform control data comprises different dynamic range transform parameters for different display maximum luminance levels” is taught by Wilson (paragraphs 76, 78, “In some embodiments lookup table values or other parameters that define mappings are provided in metadata. … For example, metadata or database entries may include definitions of mappings (which may consist of or comprise parameter values for mappings in some embodiments and may consist of or comprise fuller specifications of mapping curves in other embodiments) for: … different target devices”  Wilson teaches that the metadata may include parameter values for mapping to different target/rendered devices (paragraph 78), where the values being mapped may include the dynamic range supported by the target/rendered display, i.e. maximum and minimum luminance values (e.g. paragraphs 57-66 describing exemplary mappings which can be used for mapping an input dynamic range to an output dynamic range).)

	Regarding claim 10, the limitations “wherein the dynamic range transform control data comprises data defining limits for transform parameters to be applied by the dynamic range luminance mapping function” is taught by Wilson (paragraphs 60, 76, “For example, in a case where a target display is capable of reproducing luminances up to some maximum value, for example 600 cd/m.sup.2, and the input signal contains luminance values exceeding that maximum value then values up to 600 cd/m.sup.2 may be unaltered in mapping to the output signal while any values exceeding 600 cd/m.sup.2 may be set to 600 cd/m.sup.2 in mapping to the output signal. A mapping 
Regarding claim 11, the limitation “wherein the dynamic range transform control data comprises different transform control data for different image categories” is taught by Wilson (paragraphs 76, 79, “In some embodiments lookup table values or other parameters that define mappings are provided in metadata. … For example, metadata or database entries may include definitions of mappings (which may consist of or comprise parameter values for mappings in some embodiments and may consist of or comprise fuller specifications of mapping curves in other embodiments) for: … different types of media content (e.g. types of media content having different ranges of luminance and color)”.  Wilson’s system receives parameters controlling the dynamic range mapping (i.e. transform) from the metadata transmitted with the video signal, which may provide different mappings depending on the type of media, i.e. image category.)
	Regarding claim 15, the limitation “wherein the receiver circuit is configured to receive a data signal from a display, wherein the data signal comprises a data field, wherein the data field comprises a display dynamic range indication of the display, wherein the display dynamic range indication comprises at least one luminance 
Regarding claim 20, the limitations “An image signal encoding apparatus, comprising: a receiver circuit, wherein the receiver circuit is configured to receive an … image; a generator circuit, wherein the generator circuit is configured to generate an image signal, wherein the image signal comprises the … image … a transmitter circuit, wherein the transmitter circuit is configured to transmit the image signal" are taught by Wilson (paragraphs 43, 53, “FIG. 1 is a block diagram illustrating an example display management unit 10. Display management unit 10 has an input 12 for receiving a video signal 13 (typically in a digital format) and an output 14 for providing a modified video signal 15 to a display (not shown).”, “Inputs 12, 22A, 22C, and 22D may, for example, be provided by source video prepared by a colorist or other post-production video professional which aims to preserve the creative intent of the creator of the video content.”  Wilson teaches a system which receives a signal comprising an encoded (i.e. digital) video.  It is inherent that in order to receive such a signal, there must be a transmitting system which received the image and generated/transmitted a signal comprising the image.)
The limitation “a receiver for receiving an encoded image … image signal comprises the encoded image” is implicitly taught by Wilson (paragraph 53, “Inputs 12, 22A, 22C, and 22D may, for example, be provided by source video prepared by a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wilson’s transmitting system used by a post-production video professional to retrieve a video in an encoded format, e.g. from storage, prior to generating the signal based on the video, because one of ordinary skill in the art would know it was conventional for post-production operations to be performed at a later time than recording of the video file, such that the video file is stored in an encoded format in the interim.
The limitation “a target display reference, wherein the target display reference is indicative of a dynamic range of a target display, wherein the encoded image is encoded for the target display” is taught by Wilson (paragraphs 57-59, “One circumstance in which display management unit 10 may be used is the case where Note: Wilson and Applicant’s claims use conflicting terminology.  Wilson uses “source” and Applicant’s claims use “target” to refer to the display device/reference for which the received video content was encoded.  Wilson uses “target” and Applicant’s disclosure uses e.g. “display on which the image is rendered” to refer to the display device for which the modified video content is being modified for display on.  As such, the rejection uses source/target to refer to the received video signal content/characteristics, and target/rendered to refer to the output video signal content/characteristics.)

Regarding claim 26, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claim 27, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 20 above, except for the following limitation, which is also suggested by Wilson, “wherein the white point luminance is specified in the image signal as a number of nits” is implicitly taught by Wilson (As noted in the claim 20 rejection above, in view of paragraphs 58, 73, and 75, Wilson’s system performs dynamic range mappings to map the source/target image luminance range to the target/rendered luminance range, which includes receiving a luminance value corresponding to the maximum achievable brightness of the source/target display device, i.e. the maximum luminance value for a display device corresponds to the high end of the dynamic range of the display device, and Wilson 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wilson’s display management system such that the explicitly communicated luminance range of the source/target display is represented using cd/m^2, alternately known as “nits”, because Wilson indicates that the luminance range of the source/target display may be explicitly communicated, and because Wilson indicates that a maximum luminance value for a display may be represented in cd/m^2, such that one of ordinary skill in the art would have been motivated to use cd/m^2 for representing the explicitly communicated luminance range of the source/target display.
Regarding claim 28, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 26 and 1 above, i.e. Wilson teaches implementations where a computer processor executes software implementations (e.g. paragraph 69).
Regarding claim 33, the limitation “wherein the dynamic range transform control data comprises data defining a transformation function” is taught by Wilson (paragraph 
Regarding claim 34, the limitation “wherein receiving the image signal comprises receiving the image signal comprising the at least first encoded image and the first target display reference from a grader of the encoded image” is taught by Wilson (paragraph 53, “Inputs 12, 22A, 22C, and 22D may, for example, by provided by source video prepared by a colorist or other post-production video professional which aims to preserve the creative intent of the creator of the video content.”  Wilson’s colorist or other post-production video professional provides the image signal, corresponding to the claimed grader, i.e. as described in the disclosure “a color grader” is analogous to a colorist.)
Regarding claim 35, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 34 above.
Regarding claim 36, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 20 and 27 above.
Regarding claim 24, the limitation “the image signal to comprise a data field including dynamic range transform control data, wherein the dynamic range transform control data is indicative of a parameter of a dynamic range transform for the encoded image” is taught by Wilson (paragraphs 73, 76, “Control block 52 attempts to optimize the translation provided by translation block 50 for the destination of modified video signal 15. To achieve this, control block 52 may compare explicitly communicated and/or assumed characteristics of the video content of the input video signal to explicitly communicated and/or assumed characteristics of the destination of modified video 
Regarding claim 39, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, except that claim 39 requires that the shape of the function has a curvature, rather than the broader “shape” of the function adapted to the white point luminance, and as shown in figures 2A-2E, the mappings 30A-30F have curvatures adapted to the white point luminance.
Regarding claim 40, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, except that claim 40, as interpreted for purposed of applying prior art as discussed in the above 112b rejection, requires that the slope of the function at the point of darkest input luminance is adapted the white point luminance, rather than the broader “shape” of the function adapted to the white point luminance, and as discussed in paragraphs 59-60, 67, and shown in figure 2A, the slope of curve 3A at the darkest input luminance depends on parameter P1, indicating the value to which the output signal is clipped, which corresponds to the maximum input signal luminance 600 cd/m^2, i.e. the white point luminance of the source/target display.

	Regarding claim 42, the limitation “wherein the dynamic range luminance mapping function is adapted so that pixels of the first encoded image which are to be displayed at a luminance equal to white point luminance of the first target display reference are displayed at a luminance equaling a maximum luminance of a connected display, which is supplied by the output image signal” is taught by Wilson (Wilson, e.g. paragraphs 59-60 indicate that when the source/target maximum luminance value exceeds the target/rendered maximum luminance value, all input values exceeding the target/rendered maximum luminance value may be mapped to the target/rendered maximum luminance value.)

Regarding claim 45, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 8 above.
Regarding claim 47, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 39 above.
Regarding claim 49, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 40 above.
Regarding claim 50, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 1 and 5 above.
Regarding claim 51, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 43 above.
Regarding claim 52, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 42 above.
	
Claims 37, 38, 44, 46, and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2013/0120656 A1 (hereinafter Wilson) as applied to claims 1, 20, 26, and 27 above, and further in view of U.S. Patent Application Publication 2014/0341272 A1 (hereinafter Miller).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wilson’s display management system, wherein the explicitly communicated luminance range of the source/target display is represented using cd/m^2, to support display devices and encoded images having dynamic ranges with maximum luminances of at least 1000 cd/m^2 because one of ordinary skill in the art would be aware that high dynamic range display technology supported encoding and display of images having dynamic ranges with maximum luminances of at least 1000 cd/m^2 (e.g. Miller, paragraphs 21, 27, 43, 46) and would have expected Wilson’s system, which supported existing high dynamic range displays, to by extension support display devices and encoded images having dynamic ranges with maximum luminances of at least 1000 cd/m^2).  Additionally, Wilson indicates the system can increase the dynamic range of an input signal for output (e.g. paragraph 75), and does not specify any upper limit to the dynamic range.
Regarding claim 38, the limitation “wherein the first encoded image is specifically tone mapped for the white point luminance of the target display” is not explicitly taught by Wilson (Wilson indicates that the received encoded image could have been prepared by a colorist or other post-production video professional, e.g. paragraph 53.  One of ordinary skill in the art would have found it implicit that such preparation could include tone mapping the dynamic range of the encoded image based on a white point luminance of the reference display for which the image was being encoded, as is conventional in the art, but Wilson does not describe source video encoding 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wilson’s display management system, wherein the explicitly communicated luminance range of the source/target display is represented using cd/m^2, to support receipt of Miller’s EDR video because Wilson’s display management system is intended to be able to accept all types of video for processing, and further because the references are analogous art, i.e. both references are directed to processing input video to optimize the dynamic range for displays of varying capability.  In the combination, Wilson’s display management system 
Regarding claims 44, 46, and 53, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 38 above.

Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive.
Applicant alleges on pages 18-20 of the 11/23/20 remarks that there is a distinction between the metadata describing the characteristics of the source video data and Applicant’s claimed target display reference because they “do not inherently tell one about the display device/reference for which the received content was encoded”.  On the contrary, this is exactly what the characteristics are, i.e. the characteristics for display which the received video has been encoded for, the characteristics describing a luminance range as well as other characteristics.  Applicant’s remarks do not identify any quantifiable distinction between being a video being encoded for a target/reference display, and a video being encoded for display using a target set of display characteristics.  Instead, Applicant’s remarks simply conclude that some distinction exists due to Wilson not using the same description of the source video as being for a “display device” as described by Applicant, although Applicant’s claim does not refer to a target display device, per se, but rather a target display reference.  That is, all that is device, per se, but rather reference information indicative of parameters of a display for which the video was encoded, which is taught by Wilson.
	Applicants arguments on pages 21-24 are substantially the same as those responded to on pages 28-30 of the 7/23/20 Office Action with respect to pages 12-15 of the 6/17/20 response, and therefore the response of pages 28-30 of the 7/23/20 Office Action is incorporated by reference.
Applicant asserts that the there are no teachings in Wilson regarding how to “SPECIFICALLY” map the luminances, further asserting the only information can be found in paragraphs 66 and 75.  Contrary to Applicant’s assertion, Wilson describes mappings from paragraphs 57-71, 75-82, as well as other portions of the reference.  Paragraph 59 clearly explains that the mapping curve relates a source range of parameters such as luminance to a target range for output, with paragraph 60 further, “specifically” explaining how mappings may be clipped according to a maximum luminance of an input signal.  Applicant’s further remarks are contradicted by paragraphs 67-69, describing parameterized mapping curves, including that “a mapping curve of almost any shape may be characterized by a sufficient number of parameters”.  Therefore, Applicant’s remarks regarding static mappings being the only teachings in Wilson regarding luminance mapping are plainly contradicted by Wilson’s disclosure, and cannot be considered persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT BADER/           Primary Examiner, Art Unit 2619